

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”), made in Chengdu, China as of February 2, 2009,
between Apollo Solar Energy, Inc., a Nevada corporation (the “Company”), and
Fong Heung Sang (“Executive”).
 
WHEREAS, the Company desires to employ Executive in the capacity of the Chief
Financial Officer (CFO) , and Executive desires to accept such employment on the
terms and conditions hereinafter set forth;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1. Term.
 
Unless earlier terminated in accordance with Section 4 hereof, Executive’s
employment hereunder shall commence as of the date hereof and end on the second
anniversary thereof (the “Term”).
 
2. Employment.
 
(a) Employment by the Company.  Executive agrees to be employed by the Company
during the Term upon the terms and subject to the conditions set forth in this
Agreement.
 
(b) Performance of Duties.  Throughout the Term, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Company and serve the Company to the best of Executive’s ability.  Executive
shall devote his full business time and best efforts to the business and affairs
of the Company.  Executive shall be responsible for such duties as may be
assigned by the Company from time to time, which duties may include duties
related to the business of the Company’s parents or affiliates without
additional compensation therefor.
 
(c) Place of Performance.  Executive’s primary place of employment shall be
located in Chengdu, China/US or its immediate vicinity. Executive recognizes
that his duties will require, at the Company’s expense, travel to domestic and
international locations.
 
3. Compensation and Benefits.
 
(a) Draw.  The Company agrees to pay to Executive a draw (“Draw”).  During the
first period of the Term up to May 31, 2009, the Draw shall be payable at the
annual rate of $70,000.  During the second period of the term between June 1,
2009 to December 31, 2009, the Draw shall be payable at the annual rate of
$90,000, and third period of the Term between January 1, 2009 to the end of the
term of this agreement, the Draw shall be payable at the annual rate of
$110,000. Payments of the Draw shall be payable in equal installments in
accordance with the Company’s standard payroll practices.
 
 
1

--------------------------------------------------------------------------------

 
(b) Benefits and Perquisites.  Executive shall not be entitled to participate in
any benefit plan, program, or arrangement or receive benefits or other
remuneration from the Company except as specifically provided in this Section 3
and in Section 5 below.  Without limiting the foregoing, Executive acknowledges
that the Company does not currently make available to its employees medical or
dental health coverage and has no current intention to do so.
 
(c) Stock Options. Executive shall be entitled to a grant of 750,000 shares of
the option of the Company, vested in equal number of shares over a period of 24
months on a monthly basis beginning the first day this agreement is effective.
Exercise price of the options shall be set equal to the price of the stock of
the Company during its most recent round of raising funds prior to the day this
agreement takes effect.
 
(d) Home Leave. Executive shall be entitled to a paid home leave program such
that Executive shall have a five-day home leave every 6 (six) weeks. The Company
shall pay for the round trip flight ticket and expense for such home leave.
 
(e) Company Car and Quarters. Executive shall be entitled to car and quarters
provided by the Company during his service in Chengdu, China.
 
(f) Business Expenses.  The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement.  Such reimbursements shall be made by the Company on a
timely basis upon submission by Executive of vouchers in accordance with the
Company’s standard procedures.
 
(g) No Other Compensation or Benefits; Payment.  The compensation and benefits
specified in this Section 3 and in Section 5 of this Agreement shall be in lieu
of any and all other compensation and benefits.  Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 5 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.
 
(h) Cessation of Employment.  In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.
 
4. Termination of Employment.  Executive’s employment hereunder may be
terminated prior to the end of the Term under the following circumstances.
 
(a) Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.
 
(b) Executive Becoming Totally Disabled.  The Company may terminate Executive’s
employment hereunder at any time after Executive becomes “Totally
Disabled.”  For purposes of this Agreement, Executive shall be “Totally
Disabled” in the event Executive is unable to perform the duties and
responsibilities contemplated under this Agreement for a period of 90
consecutive days due to physical or mental incapacity or impairment.  During any
period that Executive fails to perform Executive’s duties hereunder as a result
of incapacity due to physical or mental illness (the “Disability Period”),
Executive shall continue to receive the compensation and benefits provided by
Section 3 of this Agreement until Executive’s employment hereunder is
terminated; provided, however, that the amount of base compensation and benefits
received by Executive during the Disability Period shall be reduced by the
aggregate amounts, if any, payable to Executive under any disability benefit
plan or program provided to Executive by the Company.
 
 
2

--------------------------------------------------------------------------------

 
(c) Termination by the Company for Cause.  The Company may terminate Executive’s
employment hereunder for Cause at any time after providing written notice to
Executive.  For purposes of this Agreement, the term “Cause” shall mean any of
the following:  (i) the neglect or failure or refusal of Executive to perform
Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness); (ii) the engaging by Executive in
gross misconduct or gross negligence in connection with his employment or
otherwise affecting the Company, its affiliates, or any customers thereof;
(iii) perpetration of a fraud against or affecting the Company or any of its
affiliates or any customer, client, agent, or employee thereof; (iv) any willful
or intentional act that could reasonably be expected to injure the reputation,
business, or business relationships of the Company or any of its affiliates or
Executive’s reputation or business relationships; (v) Executive’s material
failure to comply with, and/or a material violation by Executive of, the
internal policies of the Company or any of its affiliates and/or procedures or
any laws or regulations applicable to Executive’s conduct as an employee of the
Company; (vi) Executive’s commission of a felony or any crime involving fraud,
dishonesty or moral turpitude; (vii) the breach of a covenant set forth in
Section 6; or (viii) any other material breach by Executive of this Agreement;
provided, however, that, if susceptible of cure, a termination by the Company
under Sections 4(c)(i), 4(c)(v) or 4(c)(viii) shall be effective only if, within
14 days following delivery of a written notice by the Company to Executive that
the Company is terminating his employment for Cause, Executive has failed to
cure the circumstances giving rise to Cause.
 
(d) Termination by the Company Without Cause.  The Company may terminate
Executive’s employment hereunder at any time for any reason or no reason by
giving Executive thirty (30) days prior written notice of the
termination.  Following any such notice, the Company may reduce or remove any
and all of Executive’s duties, positions and titles with the Company.
 
(e) Termination by Executive.  Executive may terminate his employment hereunder
at any time for any reason or no reason by giving the Company thirty (30) days
prior written notice of the termination.  Following any such notice, the Company
may reduce or remove any and all of Executive’s duties, positions and titles
with the Company.
 
5. Compensation Following Termination Prior to the End of the Term.  In the
event that Executive’s employment hereunder is terminated prior to the end of
the Term, Executive shall be entitled only to the following compensation and
benefits upon such termination:
 
(a) General.  On any termination of Executive’s employment, he shall be entitled
to:
 
(i) any accrued but unpaid Draw for services rendered through the date of
termination;
 
(ii) any vacation accrued to the date of termination;
 
(iii) any accrued but unpaid expenses through the date of termination required
to be reimbursed in accordance with Section 3(d) of this Agreement; and
 
(iv) receive any benefits to which he may be entitled upon termination pursuant
to the plans and programs referred to in Section 3(c) hereof in accordance with
the terms of such plans and programs or as may be required by applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Termination by the Company Without Cause.  In the event that Executive’s
employment is terminated prior to the expiration of the Term by the Company
without Cause pursuant to Section 4(d), Executive shall be entitled only to the
following:
 
(i) those items identified in Section 5(a);
 
(ii)       a lump sum payment equal to 24 months cash compensation based on the
amount of the Draw immediately proceeding the month of the termination;
 
 (iii)           The Executive shall also be entitled to vest all the options
that remain un-vested, and to keep the options for a period of 12 (twelve)
months after the termination.
 


 
(c) Effect of Material Breach of Section 6 on Compensation and Benefits
Following Termination of Employment Pursuant to Section 5.  If, at the time of
the termination of Executive’s employment or any time thereafter, Executive is
in material breach of any covenant contained in Section 6 hereof, Executive (or
his estate, as applicable) shall not be entitled to any payment (or if payments
have commenced, any continued payment) under Sections 5(c)(ii).
 
(d) No Further Liability; Release.  Payment made and performance by the Company
in accordance with this Section 5 shall operate to fully discharge and release
the Company and its directors, officers, employees, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to Executive’s employment and termination of
employment.  Other than providing the compensation and benefits provided for in
accordance with this Section 5, the Company and its directors, officers,
employees, affiliates, stockholders, successors, assigns, agents and
representatives shall have no further obligation or liability to Executive or
any other person under this Agreement.  The payment of any amounts pursuant to
this Section 5 (other than payments required by law) subsequent to the
termination of Executive’s employment is expressly conditioned upon the delivery
by Executive to the Company of a release in form and substance reasonably
satisfactory to the Company of any and all claims Executive may have against the
Company, its parents and affiliates, and their respective directors, officers,
employees, stockholders, successors, assigns, agents and representatives arising
out of or related to Executive’s employment by the Company and the termination
of such employment.
 
(e) Expiration of Term.  If Executive’s employment continues following
expiration of the Term, such employment shall be at will, meaning that such
employment may be terminated at any time by Executive or the Company with or
without Cause and without further obligation, on such terms and conditions as
may be established by the Company from time to time.  Without limiting the
foregoing, the severance provision contained in Section 5(c)(ii) shall survive
the expiration of the Term unless otherwise agreed by the Company in writing.
 
6. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.
 
6.1           No Conflict; No Other Employment.  During the period of
Executive’s employment with the Company, Executive shall not:  (i) engage in any
activity which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company, provided, however, that Executive shall be
entitled to manage his personal investments and otherwise attend to personal
affairs, including charitable, social and political activities, in a manner that
does not unreasonably interfere with his responsibilities hereunder; or (ii)
accept or engage in any other employment, whether as an employee or consultant
or in any other capacity, and whether or not compensated therefor.
 
 
5

--------------------------------------------------------------------------------

 
6.2           Noncompetition; Nonsolicitation.
 
(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry.  In consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
(i) his employment with the Company and (ii) the period beginning on the date of
termination of employment for any reason and ending two years after the date of
termination of employment (the “Post-Employment Period”), Executive shall not,
directly or indirectly, engage (as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, director or otherwise) in any Competing
Business anywhere in any geographic area or market where Company or any of its
affiliated companies are conducting any business, provided that the provisions
of this Section 6.2(a) will not be deemed breached merely because Executive owns
less than 1% of the outstanding common stock of a publicly-traded company.  For
purposes of this Agreement, “Competing Business” shall mean (i) any business
engaged in the sales, marketing, and/or product development of specialty
printing or packaging products for the horticulture industry; and (ii) any other
business in which the Company is then engaged.
 
(b) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Post-Employment Period, he shall not, directly or
indirectly, (i) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to terminate his, her, or its relationship with the Company or such
affiliate; (ii) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to become employees, agents, representatives or consultants of any
other person or entity; (iii) solicit or attempt to solicit any supplier,
customer, vendor or distributor of the Company or any of its affiliates with
respect to any product or service being furnished, made, sold or leased to or by
the Company or such affiliate; or (iv) persuade or seek to persuade any supplier
or customer of the Company or any affiliate to cease to do business or to reduce
the amount of business which any supplier or customer has customarily done or
contemplates doing with the Company or such affiliate, whether or not the
relationship between the Company or its affiliate and such supplier or customer
was originally established in whole or in part through Executive’s efforts.  For
purposes of this Section 6.2(b) only, during the Post-Employment Period, the
terms “supplier,” “customer,” “vendor” and “distributor” shall mean a supplier,
customer, vendor or distributor who has done business with the Company or any of
its affiliates within twelve months preceding the termination of Executive’s
employment.
 
(c) During Executive’s employment with the Company and the Post-Employment
Period, Executive agrees that upon the earlier of Executive’s (i) negotiating
with any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) receiving an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, Executive will (A)
immediately provide notice to the Company of such circumstances and (B) provide
copies of Section 6 of this Agreement to the Competitor.  Executive further
agrees that the Company may provide notice to a Competitor of Executive’s
obligations under this Agreement, including without limitation Executive’s
obligations pursuant to Section 6 hereof.  For purposes of this Agreement,
“Competitor” shall mean any entity (other than the Company or any of its
affiliates) that engages, directly or indirectly, in any Competing Business.
 
(d) Executive understands that the provisions of this Section 6.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 5 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions.  In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that he will not assert in any
forum that such provisions prevent him from earning a living or otherwise are
void or unenforceable or should be held void or unenforceable.
 
 
6

--------------------------------------------------------------------------------

 
6.3           Proprietary Information.  Executive acknowledges that during the
course of his employment with the Company he will necessarily have access to and
make use of proprietary information and confidential records of the Company and
its affiliates.  Executive covenants that he shall not during the Term or at any
time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose,
any proprietary information to any individual or entity, unless such disclosure
has been authorized in writing by the Company or is otherwise required by
law.  Executive acknowledges and understands that the term “proprietary
information” includes, but is not limited to:  (a) the software products,
programs, applications, and processes utilized by the Company or any of its
affiliates; (b) the name and/or address of any customer or vendor of the Company
or any of its affiliates or any information concerning the transactions or
relations of any customer or vendor of the Company or any of its affiliates with
the Company or such affiliate or any of its or their partners, principals,
directors, officers or agents; (c) any information concerning any product,
technology, or procedure employed by the Company or any of its affiliates but
not generally known to its or their customers, vendors or competitors, or under
development by or being tested by the Company or any of its affiliates but not
at the time offered generally to customers or vendors; (d) any information
relating to the computer software, computer systems, pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans of the Company or
any of its affiliates; (e) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Company or
any of its affiliates; (f) any business plans, budgets, advertising or marketing
plans; (g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing.  Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally available to and known by the public or
information that is or becomes available to Executive on a non-confidential
basis from a source other than the Company, any of its affiliates, or the
directors, officers, employees, partners, principals or agents of the Company or
any of its affiliates (other than as a result of a breach of any obligation of
confidentiality).
 
6.4           Confidentiality and Surrender of Records.  Executive shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive’s employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual’s or entity’s employment or retention by the Company.  Upon
termination of employment for any reason or upon request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records.  For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under his
control or accessible to him which contain any proprietary information.  All
property and records of the Company and any of its affiliates (including,
without limitation, all confidential records) shall be and remain the sole
property of the Company or such affiliate during the Term and thereafter.
 
6.6           Enforcement.  Executive acknowledges and agrees that, by virtue of
his position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law.  Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 6.  Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief.  Rights and remedies provided for in this Section 6 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.
 
 
7

--------------------------------------------------------------------------------

 
7. Assignment and Transfer.
 
(a) Company.  This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company without Executive’s consent, to any
affiliate of the Company, any purchaser of the Company’s business or assets or a
portion thereof, or any successor to the Company or any assignee thereof
(whether direct or indirect, by purchase, merger, consolidation or otherwise).
 
(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services during the Term of a special, unique,
unusual, extraordinary and intellectual character, thereby giving this Agreement
special value.  Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.
 
8. Miscellaneous.
 
(a) Other Obligations.  Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have.  Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.
 
(b) Nondisclosure; Other Employers.  Executive will not disclose to the Company,
use, or induce the Company to use, any proprietary information, trade secrets or
confidential business information of others.  Executive represents and warrants
that Executive does not possess any property, proprietary information, trade
secrets and confidential business information belonging to any prior employers.
 
(c) Cooperation.  Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.
 
(d) Protection of Reputation.  During the Term and thereafter, Executive agrees
that he will take no action which is intended, or would reasonably be expected,
to harm the Company or any of its affiliates or its or their reputation or which
would reasonably be expected to lead to unwanted or unfavorable publicity to the
Company or its affiliates.  Nothing herein shall prevent Executive from making
any truthful statement in connection with any legal proceeding or investigation
by the Company or any governmental authority.
 
(e) Choice of Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed (both as to validity and performance) and enforced in accordance
with the internal laws of the State of California applicable to agreements made
and to be performed wholly within such jurisdiction, without regard to the
principles of conflicts of law or where the parties are located at the time a
dispute arises.  Any action concerning any dispute arising out of or relating to
this Agreement or the employment of Executive by the Company must be brought in
a court situated in California, and each party hereto consents and submits to
the jurisdiction of any state or federal court sitting in California for any
such action.
 
(f) Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto in respect of Executive’s employment
and supersedes, cancels and annuls any prior or contemporaneous written or oral
agreements, understandings, commitments and practices between them respecting
Executive’s employment, including all prior employment agreements between the
Company and Executive, which agreement(s) hereby are terminated and shall be of
no further force or effect.
 
 
8

--------------------------------------------------------------------------------

 
(g) Amendment.  This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
 
(h) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by
law.  If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, the parties hereto agree that the court or arbitration panel
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be
enforced.  The parties hereto recognize that if, in any judicial or arbitral
proceeding, a court or arbitration panel shall refuse to enforce any of the
separate covenants contained in this Agreement, then that invalid or
unenforceable covenant contained in this Agreement shall be deemed eliminated
from these provisions to the extent necessary to permit the remaining separate
covenants to be enforced.  In the event that any court or arbitration panel
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable.
 
(i) Construction.  The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.  As used herein, the words “day” or “days”
shall mean a calendar day or days.
 
(j) Nonwaiver.  Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance.  All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.
 
(k) Notices.  Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:  (i)
in the case of the Company, to No. 485, Teng Fei Third Road, Shuangliu Southwest
Airport Economic Development Zone, Shuangliu, Chengdu, China; and (ii) in the
case of Executive, to Executive’s last known address as reflected in the
Company’s records, or to such other address as Executive shall designate by
written notice to the Company.  Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.
 
(l) Assistance in Proceedings, Etc.  Executive shall, without additional
compensation, during and after the Term, upon reasonable notice, furnish such
information and proper assistance to the Company and its affiliates as may
reasonably be required by the Company or its affiliates in connection with any
legal or quasi-legal proceeding, including any external or internal
investigation, involving the Company or any of its affiliates.
 
(m) Survival.  Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement.  The respective
obligations of Executive and the Company as provided in Sections 5, 6, 7 and 8
of this Agreement shall survive cessation or termination of Executive’s
employment hereunder.
 
(n) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limitation, under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  The parties agree that
in the event Executive or the Company reasonably determines that the terms
hereof would result in Executive being subject to tax under Section 409A of the
Code, Executive and the Company shall negotiate in good faith to amend this
Agreement to the extent necessary to prevent the assessment of any such tax,
including by delaying the payment dates of any amounts hereunder.
 
 
9

--------------------------------------------------------------------------------

 
(o) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an individual thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 


 


 
Apollo Solar Energy,
Inc:                                                                           EXECUTIVE:








By: /s/Hou
Renyi                                                                                       
By: /s/Fong Heung Sang 
       Name: Hou
Renyi                                                                                       Name:
Fong Heung Sang
           Title: Chairman & CEO


 



 
10 

--------------------------------------------------------------------------------

 
